Citation Nr: 0921377	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-25 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for ametropia with 
homonomous hemianopsia, currently evaluated as 30 percent 
disabling.

2. Entitlement to an initial rating in excess of 10 percent 
for coordination difficulty in the right upper extremity, as 
associated with the Veteran's stroke.

3.  Entitlement to an initial rating in excess of 10 percent 
for coordination difficulty in the right lower extremity, as 
associated with the Veteran's stroke.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1983 to January 
2002.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida.  The RO in Montgomery, 
Alabama, is currently handling the matter.


FINDING OF FACT

On April 30, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).   

A review of the record includes a signed statement from the 
Veteran, received in April 2009, which indicates that he 
wishes to withdraw all issues on appeal.  The Board finds 
that the legal requirements for a proper withdrawal have been 
satisfied.  38 C.F.R. § 20.204 (2009).  Consequently, further 
action by the Board on this claim is not appropriate. 38 
U.S.C.A. § 7105(d) (West 2002).  The appellant has withdrawn 
the issue on appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  The 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


